DETAILED ACTION
The present application and arguments have been reviewed and currently claims 1, 3, 5-26 are pending, claims 20-24 are withdrawn from consideration, and claims 2 and 4 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 26 January 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-19, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, “the perimeter of the first portion” it appears it should be “a perimeter of the first portion”;
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear to the examiner how the first and second portions, which engage connecting body and lug component in a snap-in connection, are able to comprise slots (see claim 3) while being circumferentially continuous and uninterrupted because “the perimeter” is being interpreted as the entire perimeter of the first or second portion due to using “the” instead of “a”. In the present application, this can be seen in Figs. 11-12 where the first and second portions are not continuous and are interrupted.
	To proceed with prosecution, the first and second portion will be interpreted, using broadest reasonable interpretation, such that the first and second portions comprise a section that is continuous and uninterrupted instead of interpreting it as if the entire first portion and second portion is continuous and uninterrupted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 16-19, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann (U.S. PGPub No. 2010/0301596).
	Claims 1 and 19, Amann discloses:
A plug connector (see annotated Figs. 2-3 below) arrangement for media lines, the arrangement comprising: 
at least one connecting body (see annotated Fig. 2) and at least one lug component (see annotated Fig. 2), the connecting body having at least one receiving opening (see annotated Fig. 2) for at least partial accommodating of the lug component and defining a fluid channel, the lug component being in connection with the fluid channel (see annotated Fig. 2), 
at least one connecting element (see annotated Fig. 2) connecting and retaining the connecting body and the lug component to each other, 

the connecting element having a second portion engaging the lug component in a second positive-locking snap-in connection (considered as a “latching connection” where there are slots to allow a detachable connection), 
wherein the perimeter of the first portion of the connecting element forming the first snap-in connection is a closed perimeter (see Fig. 1 where it is shown that the portion is of a closed perimeter),
the perimeter of the second portion of the connecting element forming the second snap-in connection is a closed perimeter (it can be seen in annotated Fig. 1 that the second portion has a section that comprises a closed perimeter).


    PNG
    media_image1.png
    884
    974
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    582
    856
    media_image2.png
    Greyscale


	Claim 3, Amann discloses:
The plug connector arrangement according to claim 1 (see annotated Figs. 1-3 above hereinafter), wherein the connecting element includes at least one slot (see annotated Fig. 3) oriented parallel to a longitudinal axis defined by the connecting element, the at least one slot being disposed at a distance to at least one edge region of the connecting element (see annotated Fig. 3).

	Claim 5, Amann discloses:
The plug connector arrangement according to claim 1, wherein the connecting element includes a first snap-in section and a second snap-in section, at least one of the first and second snap-in sections defining a snap-in setback (see annotated Fig. 2).

	Claim 6, Amann discloses:
The plug connector arrangement according to claim 1, wherein at least one of the connecting elements and an inner perimeter of the connecting element is of a circular ring shape (see annotated Fig. 2).
	
	Claim 7, Amann discloses:
The plug connector arrangement according to claim 1, wherein the connecting element includes an elastic compensating element positioned between the connecting body and the lug component (see annotated Fig. 2).

Claim 8, Amann discloses: 
The plug connector arrangement according to claim 7, wherein the compensating element (see paragraph 0029, Lines 4-6 where a rubber material is used) has a modulus of elasticity that is smaller than a modulus of elasticity of a base body of the connecting element (see paragraph 0025, Lines 10-14 where the connecting element is made of plastic; see paragraph 0021, Lines 1-4 of the list of plastics used), 
the modulus of elasticity of the base body of the connecting element being in the range between 1 GPa and 10 GPa and the modulus of elasticity of the compensating element being in the range between 0.0004 GPa and 0.1 GPa (see explanation below).
With regards to the connecting element in the range between 1 GPa and 10 GPa and the modulus of elasticity of the compensating element being in the range between 0.0004 GPa and 0.1 GPa, it appears that Rubbers are within the range of 0.0004 GPa and 0.1 GPa as Rubbers are known to be within a range of 0.01 – 0.1 GPa (see website citation below) and PVC are within 

	Claim 9, Amann discloses:
The plug connector arrangement according to claim 7, wherein the compensating element has in an axial cross section one of a polygonal shape, trapezoidal shape, circular shape, oval shape, concave region or convex region (see annotated Fig. 2).

	Claim 10, Amann discloses:
The plug connector arrangement according to claim 7, wherein the compensating element is arranged one of centrally or offset in the axial direction relative to the connecting element (see annotated Fig. 2).

	Claim 16, Amann discloses:
The plug connector arrangement according to claim 1, wherein the connecting element is retained by a radial pre-tensioning force applied against one of a first ring collar on the connecting body or a second ring collar on the lug component (see annotated Figs. 2-3).

	Claim 17, Amann discloses:
The plug connector arrangement according to claim 1, wherein the connecting body includes at least one contact surface engaged with the connecting element (see annotated Figs. 2-3).

	Claim 18, Amann discloses:


	Claim 19, Amann discloses:
A connecting element for a plug connector arrangement having at least one connecting body and at least one lug component, the connecting element comprising: 4 
41679634.1an element connecting and retaining the connecting body and the lug component to each other, the element having a first portion engaging the connecting body in a first positive-locking snap-in connection and having a second portion engaging the lug component in a second positive-locking snap-in connection, wherein the first portion snap in connection includes a first perimeter defining a closed perimeter and the second portion snap in connection includes a second perimeter also defining a closed perimeter.

	Claim 25, Amann discloses:
The plug connector arrangement according to claim 1, wherein the first and second snap-in connections being permanent connections only disconnected by at least partial destruction thereof (see paragraph 0016, lines 23-27 where either a locking or latching mechanism can be used on either end; see paragraph 0016, lines 27-29 a locking mechanism is considered “fixed” and it appears it would require destruction if both sides where “fixed”).

	Claim 26, Amann discloses:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amann as applied to claim 1 above in view of Manning (U.S. PGPub No. 2014/0319824).
In regards to claim 11, Amann discloses the plug connector arrangement according to claim 7, but does not disclose the compensating and connecting element provided with a PTFE coating. 
However, Manning discloses a similar plug connector with a connecting element (considered as 50 in Fig. 8C) and compensating element (considered as 30 in 8B) wherein a compensating element (considered as 30 in Fig. 8B) is provided at least in part with a 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide a PTFE coating to the compensating and connecting element of Amann since Manning uses a PTFE coating towards the improvement in the aid of movement of the compensating element through the channel and shaped groove of the connecting element (see paragraph 0033). 
In regards to Manning not explicitly disclosing the connecting and compensating element are both provided with a PTFE coating, it would have been obvious to one of ordinary skill in the art to try coating either the surface of the connecting element, the surface of the compensating element, or both surfaces instead of just one surface as there would have been a finite number of identified and predicable solutions with a reason expectation of success.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amann as applied to claim 1 and in view of Adrian et al. (U.S. Patent No. 8,727,382).
In regards to claim 12, Aman discloses the plug connector arrangement according to claim 1, but does not disclose fracture sites. 
However, Adrian discloses a similar device (considered as the combination of Fig. 3 and 6) wherein a connecting element (considered as a “sleeve” and shown in Fig. 3 as element 4) includes at least two set fracture sites (considered as a “predetermined breaking point” and shown in Fig. 3 as element 13; see Col. 7, Lines 40-42 where “at least one” fracture sites can be used) configured to irreversibly separate in one of a radial or axial direction in the event the device needs to be disconnected (see Col. 7, Lines 39-40) by the means of a snap-in connection (see Col. 7, Lines 42-45 where sleeve is latched to the lug component and connecting body) 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the connecting element of Amann with the provision of a fracture site on the on the outer perimeter of the connecting element to allow the disconnection of the female end and connecting element (see paragraph 0016, Lines 27-29 where the female end is “fixed” to the connecting element) because Adrian discloses that fracture sites are used to provide the benefit of being able to disconnect the connecting device from the lug component and connecting body (see Col. 7, Lines 39-40).

	In regards to claim 13, Adrian further discloses:
The plug connector arrangement according to claim 12, wherein the set fracture sites include at least one tool engagement groove (considered as 13 in Fig. 3) and collar (see Fig. 5, by way of example, that a collar 25 is used) defined on an outer perimeter of the connecting element (see Col. 9, Lines 60-67 where the collar 25 is used to cover the fracture site 13).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amann as applied to claim 1 above in view of Hattass (U.S. PGPub. No. 2018/0038531).
	In regards to claim 14, Amann discloses the plug connector arrangement according to claim 1, wherein the lug component comprising a projection (see annotated Fig. 2) and wherein the connecting element includes along an inner perimeter at least one of a snap-in recess (see annotated Fig. 3) comprising a slot (see annotated Fig. 3) but does not disclose a snap-in recess defining an angle of rotation between connecting element and at least one of the lug components and the connecting body.

	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the projection of Amann with the provision of a locking pin because Hattass discloses that the locking pins engaging in the slots prevent radial rotation of the retention collar (see paragraph 0055, last sentence where the locking pins 137, 139 and slots 125, 127 prevent radial rotation of the collar 105).
	In regards to the defining an angle of rotation, it can be seen in annotated Fig. 1 of Hattass that there would be some play between the pin and the slot and thus would define an angle of rotation. 

In regards to claim 15, Amann discloses the plug connector arrangement according to claim 1, 
wherein the lug component comprising a projection (see annotated Fig. 2) 
wherein the connecting element comprises a slot (see annotated Fig. 3) and includes at least one first snap-in surface (see annotated Fig. 3) and at least one second snap-in surface (see annotated Fig. 2), 
at least one positioning means (see annotated Fig. 3) provided on at least one of the first snap-in surface and the second snap-in surface (see annotated Figs. 2-3), 

However, Hattass discloses a similar device (see annotated Fig. 1 below) wherein the snap-in recess (see annotated Fig. 1) comprises a slot (see annotated Fig. 1) and said snap-in recess defines an angle of rotation between connecting element and at least one of the lug components and the connecting body due to locking pins (see annotated Fig. 1) on the lug and/or connection body engaging the said slot of said snap-in recess (see paragraph 0055, last sentence where the locking pins 137, 139 and slots 125, 127 prevent radial rotation of the collar 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the projection of Amann with the provision of a locking pin because Hattass discloses that the locking pins engaging in the slots prevent radial rotation of the retention collar (see paragraph 0055, last sentence where the locking pins 137, 139 and slots 125, 127 prevent radial rotation of the collar 105).
In regards to the defining an angle of rotation, it can be seen in annotated Fig. 1 of Hattass that there would be some play between the pin and the slot and thus would define an angle of rotation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679